Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims (1, 3-15, 17, 20) are allowable over the prior art of record, because the prior art does not show or suggest the combination of a knob sleeve assembly comprising: a plurality of resilient annular bodies, each having a peripheral outer surface and defining a longitudinally-extending central bore for receiving the handle portion of a bat, each of the annular bodies having a height within the range of 0.25 to 1.0 inch measured from the top edge to the bottom edge, and a maximum diameter within the range of 1 to 3 inches, the plurality of annular bodies including at least two distinct annular body heights, the central bore having a constant diameter from the top edge to the bottom edge such that the central bore takes the shape of a cylinder having a consistent circular transverse cross-sectional area from the top edge to the bottom edge, each of the annular bodies having a uniform shape around the longitudinal axis, the peripheral outer surface of the annular bodies being devoid of an annular concave recess. Claims (21-28) are allowable over the prior art of record, because the prior art does not show or suggest the combination of a knob sleeve assembly comprising: a plurality of resilient annular bodies, each of the annular bodies having a peripheral outer surface and including an inner peripheral surface that defines a longitudinally-extending central circular bore having a constant diameter from the top edge to the bottom edge such that, when positioned on the ball bat, each of the annular bodies having a height within the range of 0.25 to 1.0 inch measured from the top edge to the bottom edge, and a maximum diameter within the range of 1 to 3 inches, the plurality of annular bodies varying from one another according to at least one annular body characteristic, each of the annular bodies having a uniform shape around the longitudinal axis, the peripheral outer surface of the annular bodies being devoid of an annular concave recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711
/ma/
08 September 2022